Citation Nr: 1101363	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  06-20 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to 
include posttraumatic stress disorder (PTSD) and adjustment 
disorder with mixed anxiety and depressed mood.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from June 1968 to May 1972.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the RO 
which denied entitlement to service connection for PTSD.  

This claim was previously before the Board in November 2009 and 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran has requested that he be scheduled for a video 
conference hearing before the Board at the Boston regional 
office.  Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on 
appeal will be granted to an appellant who requests a hearing and 
is willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Since the RO schedules Travel Board hearings between the 
RO and the Board, a remand of these matters to the RO is 
warranted.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
video conference Travel Board hearing before 
a Veterans Law Judge at the earliest 
available opportunity.  The RO should notify 
the Veteran and his representative of the 
date and time of the hearing, in accordance 
with 38 C.F.R. § 20.704(b).  After the 
hearing, the claims file should be returned 
to the Board in accordance with current 
appellate procedures.


The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


